DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 22-32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandersson (US 2012/0209192) in view of McLoughlin et al. (US 2015/0182691 A1).
With regard to claims 16, 22, 23, and 24, Alexandersson discloses a medicament delivery device (Figs. 1) comprising: a medicament container comprising a syringe barrel (Fig. 1a syringe 16) having an attached medicament delivery member (Fig. 1a; needle near 22) and a radially extending flange having a distal end surface (Fig. 2 see flange at the end opposite the needle); a housing (Fig. 1a proximal housing part 10 and distal housing part 12) adapted to receive the medicament container (Fig. 1a), the medicament container being movable between a retracted position in which the medicament delivery member is contained within the housing (position seen in Fig. 1a) and an extended position in which the medicament delivery member extends from the housing (position seen in Fig. 3); a drive unit (Figs. 1b and 2, activator member 66) that acts upon the medicament container to advance it from its retracted position to its extended position and to expel its contents through the medicament delivery member ([0046] – a 
With regard to claim 17, Alexandersson further discloses wherein said medicament container holder (Fig. 2 36) is arranged with a support surface (Fig. 2 neck portion 38) at said proximal end (Fig. 2), and wherein said biasing element is arranged to bias the medicament container against said support surface ([0039]– syringe is coaxially arranged within said syringe carrier; [0040] – syringe carrier 36 has the form of a general tubular body and the proximal part of the syringe carrier is arranged with a neck portion 38 of lesser diameter).  Further, as combined with McLoughlin, McLoughlin discloses the biasing member biases the syringe into engagement with the forward shoulder of the container holder ([0319]).
With regard to claim 18, see Reference Figure 1 below.



    PNG
    media_image1.png
    505
    674
    media_image1.png
    Greyscale

With regard to claim 25, Alexandersson further discloses wherein said holding element (Fig. 2 member 46) is arranged with a number of distally directed arms (Fig. 2 flexible tongues 52), that the free ends of the arms are arranged with first engagement elements (Fig. 1b ledges 54) that releasably engage corresponding second engagement elements of a plunger rod of said drive unit ([0051] – ledges 54 of holding member 46 are arranged in the groove 96 of the plunger 90).

With regard to claim 27, Alexandersson further discloses wherein said drive unit (Fig. 2 66) comprises a movable actuator sleeve (Fig. 2 first activator member 56) arranged radially outside said arms of said holding element, for releasably holding said arms in an engagement with said plunger rod ([0051]).
With regard to claim 28, Alexandersson further discloses wherein said drive unit (Fig. 2 66) further comprises an actuator (Fig. 2 70) arranged with third engagement elements arranged to releasably engage said second engagement elements of said plunger rod ([0051], Fig. 2 elements 74 engaged 96).
With regard to claim 29, Alexandersson further discloses wherein said actuator (Fig. 2 70) is operably connected to an activator for activating said drive unit ([0052]).
With regard to claim 30, Alexandersson further discloses wherein said activator comprises a medicament delivery member guard ([0011] – needle shield sleeve, Fig. 2 member 20) extending from a proximal end of the medicament delivery device and movable from an initial position to an activation position ([0019]).
With regard to claim 31, Alexandersson discloses an assembly (Fig. 1) for advancing a medicament container comprising: a medicament container (Fig. 1a syringe 16) movable between a retracted position (position seen in Fig. 1a) and an extended position (position seen in Fig. 3), where the medicament container comprises a syringe barrel having a radially extending flange having a distal end surface (Fig. 2 see flange at the end opposite the needle); a medicament container holder (Fig. 2 syringe carrier 36) for carrying the medicament container 
With regard to claim 32, see claim 18.
With regard to claims 34 and 35, see claim 25.

Claims 19, 20, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandersson (US 2012/0209192) and McLoughlin et al. (US 2015/0182691 A1) as applied to claims 18 and 32 above, and further in view of Klintenstedt, et al. (US 2013/0226082).
With regard to claim 19, 20, and 33, Alexandersson and McLoughlin teach a device substantially as claimed with a plurality of slots in the biasing element.  However, Alexandersson and McLoughlin do not disclose the second set of slots are offset from the first in a longitudinal direction.  However, Klintenstedt teaches a biasing element (Fig. 3 member 36) arranged to bias the medicament container in a proximal direction in the medicament container holder ([0031]) and wherein the biasing element comprises a resilient structure (resilient structure 36) in the form .

    PNG
    media_image2.png
    381
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    484
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. Applicant argues member 46 of Alexandersson is not engaged with or connected to the syringe and as such does not meet the limitation of  biasing “the medicament container in a proximal direction within the medicament container holder such that the medicament container abuts the support surface so that the medicament container holder are axially fixed relative to each other.”  At the outset the Examiner would note there is no recitation in the claims as to a direct engagement or structurally how the biasing element is engaged with the flange of the medicament container.  Regardless the Examiner finds that Alexandersson does in fact show member 46 to be in contact with the flange of the syringe, see Fig. 3 member 46 is touching the flanges of the syringe.  As disclosed in [0051], members 42 of the carrier fit within ledges 50 of member 46 (Fig. 2) as such member 46 is inserted into the carrier and is in contact with the flanges as shown in the Figures.  Applicant argues McLoughlin is taught to prevent rattle and rearward movement of the syringe.  The Examiner maintains the incorporation of McLoughlin would still achieve the same function as recited by the claim as a biasing member is being incorporated though the motivation may be drawn to a different reason.  Further, in the location which it is combined it would be acted upon by the drive unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783